DETAILED ACTION
In response to communication filed on 12/8/2021.
Claims 43-74 are pending.
Claims 43-47,49,52-69, and 70-74 are rejected.
Claims 48-51 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 12/8/2021. Claims 43,47-49,51-58,60-62,64-66, and 68-72 were amended, claims 73 and 74 were added and claims 43-74 remain pending.

Amendment to claims 56 and 62 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Amendment to claims 53,58 and 60 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, the limitation “the signaling optionally includes a time offset or time indicator” is indefinite because the claim language raises question to its limiting effect since the language specifically makes the feature of signaling optional and does not require that feature to limit the scope of the claim under broadest reasonable interpretation.  Refer MPEP 2143.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43-46,52-56 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Pub. 2012/0218882)(K1 hereafter) in view of Wang et al. (US Pub 2017/0230149)(W1 hereafter).


transmitting a first HARQ initial transmission from the first WLAN device to a second WLAN device [refer Fig. 6; BS][paragraph 0156], the first HARQ initial transmission including a first plurality of codewords [refer Fig. 6; S621]; 
receiving a first feedback message from the second WLAN device [refer Fig. 6; S614], the first feedback message indicating one or more codewords or groups of codewords within the first plurality of codewords that the second WLAN device is unable to decode (the base station decodes the received codewords and sends HARQ information, such as an ACK/NACK, with respect to the codewords based on the decoding result [paragraph 0157], the NACK signal is sent when one or more codewords fails to be decoded [paragraph 0159]), the one or more codewords or groups of codewords including at least a first codeword [paragraph 0156]; 
transmitting a first HARQ retransmission that includes retransmitted information corresponding to at least the first codeword to the second WLAN device [refer Fig. 6; S623][paragraph 0161]; and 
receiving a second feedback message (i.e. HARQ information after receiving multiple uplink codewords) regarding the first HARQ retransmission [refer Fig. 6; S623 to S614](codewords, the HARQ information of which is NACK, can be retransmitted, the HARQ information received indicates an ACK signal if all of multiple codewords are decoded)[paragraph 0161].  
However, K1 fails to disclose receiving a capability message from a second WLAN device indicating that the second WLAN device supports a hybrid automatic repeat request (HARQ) retransmission protocol for managing retransmissions in a wireless local area network, the capability message indicates a receiver processing capability and transmitting the first HARQ initial transmission based on the receiver processing capability.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ capability information elements to convey support for HARQ as taught by W1.  One would be motivated to do so to provide a means of identifying support of HARQ in a wireless network [refer W1; paragraph 0078].

Regarding claim 44, K1 fails to disclose the first feedback message includes a bitmap to indicate which codewords or groups of codewords of the first HARQ initial transmission were successfully decoded by the second WLAN device.  
	W1 discloses a BA bitmap that includes bitmaps that indicates ACK/NACK for HARQ processes [paragraph 0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of a bitmap for indicating ACK/NACK for HARQ processes as taught by W1.  One would be motivated to do so to provide ACK/NACK related information for HARQ transmissions [refer W1; paragraph 0095].

Regarding claim 45, K1 teaches the first HARQ initial transmission includes data bits of the first codeword (it is inherent that codewords would comprise of bits of data)[paragraph 0093].  
	However, K1 fails to disclose the first HARQ initial transmission includes a first subset of parity bits associated with the data bits, the first subset of parity bits not including punctured bits, and the first 
	W1 discloses that HARQ retransmission can include the same data and parity bits and each retransmission can use a different set of coded bits by one or more redundancy versions of coded bits being generated by puncturing the encoder output (i.e. punctured bits)[paragraph 0062].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of parity bits and puncturing of retransmitted bits as part of HARQ procedures as taught by W1.  One would be motivated to do so to provide use of a known technique in the field of HARQ error control to yield predictable results.

Regarding claim 46, K1 teaches the first HARQ retransmission further includes repeated (i.e. retransmitted) data bits of the first codeword (it is inherent that codewords would comprise of bits of data)[paragraph 0093].  

Regarding claim 52, K1 fails to disclose the receiver processing capability is based on an amount of time for physical (PHY) layer processing of the first codeword using the first HARQ retransmission to determine a corrected first codeword.
W1 discloses that an access point or station can include a HARQ capability indication in a NDP, a management, control or extension frame, and can be implemented as an information element [paragraph 0066], the HARQ capabilities field in the information element indicates whether the device supports HARQ operations [paragraph 0068], a HARQ mode field may indicate how HARQ packets and retransmissions may be sent, such as scheduled slots or intervals [paragraph 0069].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ capability information 

Regarding claim 53, K1 teaches the codewords including at least the first plurality of codewords and a second plurality of codewords [paragraph 0093], transmitting the first plurality of codewords in the first HARQ transmission [refer Fig. 6; S621][paragraph 0093] and transmitting the one or more codewords of the first plurality of codewords in the first HARQ retransmission [refer Fig. 6; S623][paragraph 0093].  
	However, K1 fails to disclose generating an aggregated media access control (MAC) protocol data unit (A-MPDU) and generating codewords based on the A-MPDU.
	W1 discloses a HARQ process using aggregated packets with HARQ packets associated with multiple processes or transmissions in which a station can send an A-MDPU to another station [paragraph 0139].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ transmissions using aggregated packets as taught by W1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor of HARQ processes to yield predictable results.

Regarding claim 54, K1 fails to disclose transmitting the first HARQ retransmission to the second WLAN device includes: transmitting the second plurality of codewords of the A-MPDU together with the one or more codewords of the first plurality of codewords that the second WLAN device is unable to decode in the first HARQ retransmission.
	W1 discloses a HARQ process using aggregated packets with HARQ packets associated with multiple processes or transmissions in which a station can send an A-MDPU to another station 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ transmissions using aggregated packets as taught by W1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor of HARQ processes to yield predictable results.

Regarding claim 55, K1 teaches the first plurality of codewords are related to a source data to transmit to the second WLAN device [refer Fig. 6; S611][paragraph 0156], and 
the first HARQ retransmission includes retransmitted information corresponding to the one or more codewords of the first plurality of codewords that the second WLAN device is unable to decode in a message [paragraph 0161].
However, K1 fails to disclose that the message also includes a second HARQ initial transmission having a second plurality of codewords related to the source data.  
W1 discloses that a sequence of HARQ initial and subsequent retransmissions can be interlaced by transmission of other packets by the same transmitting STA, allowing for transmission of regular packets to be interlaced within HARQ initial and subsequent retransmission [paragraph 0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate interlacing transmissions comprised of initial and subsequent retransmissions as taught by W1.  One would be motivated to do so to provide a means of allowing a number of concurrent HARQ processes for a different block of data [refer W1; paragraph 0071].


receiving a HARQ feedback from the second WLAN device after each HARQ initial transmission [refer Fig. 6; S622], the HARQ feedback includes feedback regarding a portion of an earlier HARQ initial transmission preceding the most recent HARQ initial transmission (HARQ information is transmitted according to previously received uplink codewords)[paragraph 0159][refer Fig. 6; S614].  

Regarding claim 65, K1 teaches a method for implementing a hybrid automatic repeat request (HARQ) protocol implemented by a first wireless local area network (WLAN) device [refer Fig. 6; UE][paragraph 0155], comprising: 
receiving a first HARQ initial transmission from a second WLAN device [refer Fig. 6; BS][paragraph 0156], the first HARQ initial transmission including a first plurality of codewords [refer Fig. 6; S621]; 
transmitting a first feedback message in response to the first HARQ initial transmission [refer Fig. 6; S614], the first feedback message indicating one or more codewords of the first plurality of codewords that the first WLAN device is unable to decode (the base station decodes the received codewords and sends HARQ information, such as an ACK/NACK, with respect to the codewords based on the decoding result [paragraph 0157], the NACK signal is sent when one or more codewords fails to be decoded [paragraph 0159]); 

the second WLAN device transmits a different communication to either the first WLAN device or a third WLAN device (the UE transmits multiple codewords based on scheduling information)[paragraph 0165].  
However, K1 fails to disclose transmitting a capability message to a second WLAN device indicating that the first WLAN device supports hybrid automatic repeat request (HARQ) retransmission protocol for managing retransmissions in a wireless local area network, the capability message indicates a receiver processing capability, receiving the first HARQ initial transmission based on the indicated receiver processing capability.
W1 discloses that an access point or station can include a HARQ capability indication in a NDP, a management, control or extension frame, and can be implemented as an information element [paragraph 0066], the HARQ capabilities field in the information element indicates whether the device supports HARQ operations [paragraph 0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ capability information elements to convey support for HARQ as taught by W1.  One would be motivated to do so to provide a means of identifying support of HARQ in a wireless network [refer W1; paragraph 0078].

Claims 47,57-64, and 66-74 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of W1, as applied to claims 43 and 65, in further view of Chen et al. (US Pub. 2018/0220323)(C1 hereafter).



Regarding claim 57, K1 in view of W1 fails to disclose determining a HARQ feedback window based, at least in part, on the receiver processing capability of the second WLAN device, the HARQ feedback window may be a different size than a quantity of codewords included in each HARQ initial transmission.  
	C1 discloses feedback timing management for uplink and downlink transmissions for low latency communications (i.e. processing capability) in which feedback timing can be configured to provide feedback and allow retransmission within a 1ms time window and can be selected to provide reduced round trip time (i.e. may be a different size than quantity of codewords)[paragraph 0061].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate feedback timing management as taught by C1.  One would be motivated to do so to provide a means of enhancing reliability [refer C1; paragraph 0061].

Regarding claim 58, K1 teaches an apparatus for implementing wireless communication in a first wireless local area network (WLAN) device [refer Fig. 6; UE][paragraph 0155], comprising: 
a processor [refer Fig. 8; 830][paragraph 0176]; and 

output a first HARQ initial transmission from the first WLAN device to a second WLAN device [refer Fig. 6; BS][paragraph 0156], the first HARQ initial transmission including a first plurality of codewords [refer Fig. 6; S621]; 
obtain a first feedback message from the second WLAN device [refer Fig. 6; S614], the first feedback message indicating one or more codewords or groups of codewords within the first plurality of codewords that the second WLAN device is unable to decode (the base station decodes the received codewords and sends HARQ information, such as an ACK/NACK, with respect to the codewords based on the decoding result [paragraph 0157], the NACK signal is sent when one or more codewords fails to be decoded [paragraph 0159]), the one or more codewords or groups of codewords including at least a first codeword [paragraph 0156]; 
output a first HARQ retransmission that includes retransmitted information corresponding to at least the first codeword for transmission to the second WLAN device [refer Fig. 6; S623][paragraph 0161]; and 
obtain a second feedback message regarding the first HARQ retransmission [refer Fig. 6; S623 to S614](codewords, the HARQ information of which is NACK, can be retransmitted, the HARQ information received indicates an ACK signal if all of multiple codewords are decoded)[paragraph 0161].  
However, K1 fails to disclose obtaining a capability message from a second WLAN device indicating that the second WLAN device supports a hybrid automatic repeat request (HARQ) retransmission protocol for managing retransmissions in a wireless local area network, the capability message indicates a receiver processing capability.
W1 discloses that an access point or station can include a HARQ capability indication in a NDP, a management, control or extension frame, and can be implemented as an information element 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ capability information elements to convey support for HARQ as taught by W1.  One would be motivated to do so to provide a means of identifying support of HARQ in a wireless network [refer W1; paragraph 0078].
However, K1 doesn’t expressly disclose at least one modem that is communicatively coupled to the processor.
C1 discloses that a transceiver for communicating bi-directionally can include a modem to modulate packets and provide packets for transmission [paragraph 0160].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate a modem for use in transmissions as taught by C1.  One would be motivated to do so to provide the use of a known element in the field of endeavor to yield predictable results. 

Regarding claim 59, K1 teaches the first HARQ initial transmission includes data bits of the first codeword (it is inherent that codewords would comprise of bits of data)[paragraph 0093] and the first HARQ retransmission further includes repeated (i.e. retransmitted) data bits of the first codeword (it is inherent that codewords would comprise of bits of data)[paragraph 0093].
However, K1 fails to disclose that the HARQ initial transmission includes a first subset of parity bits associated with the data bits, the first subset of parity bits not including punctured bits, and the first HARQ retransmission includes at least a second subset of the parity bits associated with data bits, the second subset of parity bits including the punctured bits.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of parity bits and puncturing of retransmitted bits as part of HARQ procedures as taught by W1.  One would be motivated to do so to provide use of a known technique in the field of HARQ error control to yield predictable results.

Regarding claim 60, K1 teaches include the first plurality of codewords in the first HARQ transmission [refer Fig. 6; S621][paragraph 0093] and include the one or more codewords of the first plurality of codewords in the first HARQ retransmission [refer Fig. 6; S623][paragraph 0093].
However, K1 fails to disclose generate an aggregated media access control (MAC) protocol data unit (A-MPDU) and generate codewords based on the A-MPDU, the codewords including at least the first plurality of codewords and a second plurality of codewords, outputting the first HARQ retransmission to the second WLAN device includes outputting the second plurality of codewords of the A-MPDU together with the one or more codewords of the first plurality of codewords that the second WLAN device is unable to decode in the first HARQ retransmission.  
	W1 discloses a HARQ process using aggregated packets with HARQ packets associated with multiple processes or transmissions (i.e. codewords) in which a station can send an A-MDPU to another station [paragraph 0139], aggregated packets can include retransmissions for a second transmission for HARQ processes [paragraph 0141].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ transmissions using 

Regarding claim 61, K1 teaches the first plurality of codewords are related to a source data (i.e. data transmission) to transmit to the second WLAN device [paragraph 0092], and 
the first HARQ retransmission having retransmitted information corresponding to the one or more codewords of the first plurality of codewords that the second WLAN device is unable to decode in a message [paragraph 0161].  
However, K1 fails to disclose the message also includes a second HARQ initial transmission having a second plurality of codewords related to the source data.
W1 discloses that a sequence of HARQ initial and subsequent retransmissions can be interlaced by transmission of other packets by the same transmitting STA, allowing for transmission of regular packets to be interlaced within HARQ initial and subsequent retransmission [paragraph 0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate interlacing transmissions comprised of initial and subsequent retransmissions as taught by W1.  One would be motivated to do so to provide a means of allowing a number of concurrent HARQ processes for a different block of data [refer W1; paragraph 0071].

Regarding claim 62, K1 teaches output a series of HARQ initial transmissions for transmission to the second WLAN device based on the source data [paragraph 0156], at least one subsequent HARQ initial transmission is included in a packet that also includes a subsequent HARQ retransmission (HARQ information for multiple codewords are transmitted)[paragraph 0161][refer Fig. 6; S623 to S614], the subsequent HARQ retransmission based on at least a portion of codewords that were not properly 
obtain a HARQ feedback from the second WLAN device after each HARQ initial transmission [refer Fig. 6; S622], the HARQ feedback includes feedback regarding a portion of an earlier HARQ initial transmission preceding the most recent HARQ initial transmission (HARQ information is transmitted according to previously received uplink codewords)[paragraph 0159][refer Fig. 6; S614].  

Regarding claim 63, K1 fails to disclose determine a HARQ feedback window based, at least in part, on the receiver processing capability of the second WLAN device, the HARQ feedback window may be a different size than a quantity of codewords included in each HARQ initial transmission.  
	C1 discloses feedback timing management for uplink and downlink transmissions for low latency communications (i.e. processing capability) in which feedback timing can be configured to provide feedback and allow retransmission within a 1ms time window and can be selected to provide reduced round trip time (i.e. may be a different size than quantity of codewords)[paragraph 0061].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate feedback timing management as taught by C1.  One would be motivated to do so to provide a means of enhancing reliability [refer C1; paragraph 0061].

Regarding claim 64, K1 teaches at least one transceiver [refer Fig. 8; 820][refer Fig. 8; 810]; 
at least one antenna coupled to the at least one transceiver [refer Fig. 8; 850] to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver [paragraph 0176]; and 

However, K1 fails to expressly disclose a modem coupled to the transceiver and encompassed within the housing.
C1 discloses that a transceiver for communicating bi-directionally can include a modem to modulate packets and provide packets for transmission [paragraph 0160].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate a modem for use in transmissions as taught by C1.  One would be motivated to do so to provide the use of a known element in the field of endeavor to yield predictable results. 

Regarding claim 66, K1 fails to disclose transmitting a second feedback message regarding the HARQ retransmission after the second WLAN device transmits a different communication to either the first WLAN device or a third WLAN device.  
	C1 teaches of feedback timing in which sTTIs are configured for feedback timing management [paragraph 0108][refer Fig. 8], UEs may have different feedback timing, allowing for different gaps in HARQ feedback (i.e. allowing different communications to occur)[paragraph 0120].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate configured sTTIs in which different downlink transmissions can occur in a TTI prior to a retransmission in another 
	
Regarding claim 67, K1 fails to disclose the second feedback message is transmitted after receiving a feedback request message from the second WLAN device or at a scheduled time indicated in a header of the first HARQ retransmission.  
	W1 discloses that HARQ parameters, signaling and procedures include a probe request and/or response, association request frames can be used [paragraph 0066], an AP may assign DL slots and UL slots to a station, the station may provide ACK/NACK feedback to the AP when the station is polled by the AP or receives an ACK/NACK request [paragraph 0134].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to the use of ACK/NACK polling as taught by W1.  One would be motivated to do to so provide the use of a known technique in the field of endeavor to yield predictable results.

Regarding claim 68, K1 teaches the different communication includes a second HARQ initial transmission (i.e. another transmission)[paragraph 0165].
However, K1 fails to disclose receiving a HARQ physical protocol data unit (PPDU) that includes the first HARQ retransmission based on the first plurality of codewords and the second HARQ initial transmission for a second plurality of codewords.
W1 discloses a HARQ process using aggregated packets with HARQ packets associated with multiple processes or transmissions (i.e. codewords) in which a station can send an A-MPDU to another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ transmissions using aggregated packets as taught by W1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor of HARQ processes to yield predictable results.

Regarding claim 69, K1 teaches an apparatus for implementing a hybrid automatic repeat request (HARQ) protocol in a first wireless local area network (WLAN) device [refer Fig. 6; UE][paragraph 0155], comprising: 
a processor [refer Fig. 8; 830][paragraph 0176]; and a memory communicatively coupled with the processor [refer Fig. 8; 840] and having instructions stored therein which, when executed by the processor [paragraph 0183], cause: 
obtain a first HARQ initial transmission from a second WLAN device [refer Fig. 6; BS][paragraph 0156], the first HARQ initial transmission including a first plurality of codewords [refer Fig. 6; S621]; 
output a first feedback message for transmission to the second WLAN device in response to the first HARQ initial transmission [refer Fig. 6; S612][paragraph 0157], the first feedback message indicating one or more codewords of the first plurality of codewords that the first WLAN device is unable to decode (the base station decodes the received codewords and sends HARQ information, such as an ACK/NACK, with respect to the codewords based on the decoding result [paragraph 0157], the NACK signal is sent when one or more codewords fails to be decoded [paragraph 0159]); 
output the first feedback message for transmission to the second WLAN device [refer Fig. 6; S614]; 

the second WLAN device transmits a different communication to either the first WLAN device or a third WLAN device (the UE transmits multiple codewords based on scheduling information)[paragraph 0165].  
However, K1 fails to disclose output a capability message to a second WLAN device indicating that the first WLAN device supports hybrid automatic repeat request (HARQ) retransmission protocol for managing retransmissions in a wireless local area network, the capability message indicates a receiver processing capability.
W1 discloses that an access point or station can include a HARQ capability indication in a NDP, a management, control or extension frame, and can be implemented as an information element [paragraph 0066], the HARQ capabilities field in the information element indicates whether the device supports HARQ operations [paragraph 0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ capability information elements to convey support for HARQ as taught by W1.  One would be motivated to do so to provide a means of identifying support of HARQ in a wireless network [refer W1; paragraph 0078].
However, K1 doesn’t expressly disclose the apparatus comprises of at least one modem that is communicatively coupled with the processor.
C1 discloses that a transceiver for communicating bi-directionally can include a modem to modulate packets and provide packets for transmission [paragraph 0160].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate a modem for use in transmissions as 

Regarding claim 70, K1 fails to disclose a modem to: output a second feedback message regarding the HARQ retransmission after the second WLAN device transmits a different communication to either the first WLAN device or a third WLAN device.
	C1 teaches of feedback timing in which sTTIs are configured for feedback timing management [paragraph 0108][refer Fig. 8], UEs may have different feedback timing, allowing for different gaps in HARQ feedback (i.e. allowing different communications to occur)[paragraph 0120].  C1 further discloses that a transceiver can include a modem to modulate packets [paragraph 0160].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of a modem and to provide configured sTTIs in which different downlink transmissions can occur in a TTI prior to a retransmission in another TTI as taught by C1.  One would be motivated to do to so provide a faster processing and generation of feedback information [refer C1; abstract].
However, K1 in view of C1 fails to disclose the second feedback message is transmitted after obtaining a feedback request message from the second WLAN device or at a scheduled time indicated in a header of the first HARQ retransmission.  
	W1 discloses that HARQ parameters, signaling and procedures include a probe request and/or response, association request frames can be used [paragraph 0066], an AP may assign DL slots and UL slots to a station, the station may provide ACK/NACK feedback to the AP when the station is polled by the AP or receives an ACK/NACK request [paragraph 0134].


Regarding claim 71, K1 teaches the different communication includes a second HARQ initial transmission (i.e. another transmission)[paragraph 0165]. 
However, K1 fails to disclose obtaining a HARQ physical protocol data unit (PPDU) that includes the first HARQ retransmission based on the first plurality of codewords and the second HARQ initial transmission for a second plurality of codewords.
W1 discloses a HARQ process using aggregated packets with HARQ packets associated with multiple processes or transmissions (i.e. codewords) in which a station can send an A-MPDU to another station [paragraph 0139], aggregated packets can include retransmissions for a second transmission for HARQ processes [paragraph 0141].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate HARQ transmissions using aggregated packets as taught by W1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor of HARQ processes to yield predictable results.

Regarding claim 72, K1 teaches at least one transceiver [refer Fig. 8; 820][refer Fig. 8; 810]; 
at least one antenna coupled to the at least one transceiver [refer Fig. 8; 850] to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver [paragraph 0176]; and 

However, K1 fails to expressly disclose a modem coupled to the transceiver and encompassed within the housing.
C1 discloses that a transceiver for communicating bi-directionally can include a modem to modulate packets and provide packets for transmission [paragraph 0160].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate a modem for use in transmissions as taught by C1.  One would be motivated to do so to provide the use of a known element in the field of endeavor to yield predictable results.

Regarding claim 73, K1 fails to disclose transmitting a different communication to either the second WLAN device or a third WLAN device after communicating the first HARQ retransmission and before receiving a second feedback message regarding the first HARQ retransmission.  
	C1 teaches of feedback timing in which sTTIs are configured for feedback timing management [paragraph 0108][refer Fig. 8], UEs may have different feedback timing, allowing for different gaps in HARQ feedback [paragraph 0120].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate configured sTTIs in which different downlink transmissions can occur in a TTI prior to a retransmission in another 

Regarding claim 74, K1 fails to disclose causing the modem to output a different communication to either the second WLAN device or a third WLAN device after communicating the first HARQ retransmission and before receiving a second feedback message regarding the first HARQ retransmission.
	C1 teaches of feedback timing in which sTTIs are configured for feedback timing management [paragraph 0108][refer Fig. 8], UEs may have different feedback timing, allowing for different gaps in HARQ feedback [paragraph 0120].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate configured sTTIs in which different downlink transmissions can occur in a TTI prior to a retransmission in another TTI as taught by C1.  One would be motivated to do to so provide a faster processing and generation of feedback information [refer C1; abstract].

Allowable Subject Matter
Claims 48-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 49 and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the prior art does not disclose or reasonably suggest the capability message including a delayed acknowledgement feature capability indicator or a version indicator of the HARQ protocol; and determining that the first WLAN device and the second WLAN device both support a delayed acknowledgement feature of the HARQ protocol based, at least in part, on the capability message, as indicated in claim 48; and 
the receiver processing capability is associated with at least one constraint selected from a group consisting of:  a time delay for the second WLAN device to process the first HARQ retransmission, a codeword processing rate of the second WLAN device, and a quantity of codewords within an orthogonal frequency division multiplexing (OFDM) symbol that the second WLAN device can process in a time period associated with the OFDM symbol, as indicated in claim 51.

Response to Arguments

Applicant's arguments filed 12/8/2021 with regards to the rejection of claim 49 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant argues that claim 49 was amended to overcome the noted rejection [refer Applicants arguments; page 14], however it is noted that no amendments were made specifically to address the issue regarding the optional claim language, rather the claim was only amended to change dependency.  No other arguments were further made regarding the rejection; therefore, the rejection is maintained for the reasons noted in the prior Office action and noted above.

Regarding claims 52,66,67, and 70, the indicated allowability is withdrawn in view of the amendments made to claims 52,66-69 and 70 altering their scope from their original claim language and dependency.  Rejections have been made accordingly as noted above.


Applicant’s arguments, see pages 14-18, filed 12/8/2021, with respect to the rejection of claims 43,65,69 and 72 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the disclosures of Wang et al. as noted above.

Regarding claims 44-46,53-57,59,60-63,68, and 71as noted on pages 18-20 of the applicant’s arguments, applicant argues that the reference Wang et al. (W1 hereafter) does not teach newly added claim limitation, namely, “receiving a capability message from a second WLAN device indicated that the second WLAN device supports HARQ retransmission protocol, the capability message indicates a receiver processing capability.” 
	In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, a capability message that indicates a receiver processing capability can be seen as any type of ability regarding processing, such as whether a receiver is able to process HARQ operations, such as the HARQ capabilities field in the information element that would indicate whether the device supports HARQ operation as taught by W1 [paragraph 0068].  W1 notes that a HARQ mode field may indicate how HARQ packets and retransmissions may be sent, such as scheduled slots or intervals [paragraph 0069].  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. receiver processing capability may indicate a rate at which a second WLAN device can effectively process the HARQ retransmission and produce a feedback message based on the combined HARQ initial transmission and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412